Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a story providing unit transmitting an electronic book database including at least one story to the user terminal; an assembly information reception unit receiving module assembly information based on at least one quest performing information generated with respect to scenes constituting the story and generated for a story progress; and a score generation unit generating a score for module assembling of a user for each scoring condition with respect to the module assembly information”, (with respect to Claim 17) “transmitting, by a story providing unit, an electronic book database including at least one story to a user terminal; receiving, by an assembly information reception unit, module assembly information based on at least one quest performing information generated with respect to scenes constituting the story and generated for a story progress; and generating, by a score generation unit, a score for module assembling of a user for each scoring condition with respect to the module assembly information”, in combination with the remainder of the respective 
Reader participation type electronic book system is well known in the art. For instance, Lewis et al. (2015/0133023) in view of Hirata et al. (2016/0310861) teaches a reader participation type electronic book system. However, Lewis in view of Hirata is silent on “a story providing unit transmitting an electronic book database including at least one story to the user terminal; an assembly information reception unit receiving module assembly information based on at least one quest performing information generated with respect to scenes constituting the story and generated for a story progress; and a score generation unit generating a score for module assembling of a user for each scoring condition with respect to the module assembly information”, or “transmitting, by a story providing unit, an electronic book database including at least one story to a user terminal; receiving, by an assembly information reception unit, module assembly information based on at least one quest performing information generated with respect to scenes constituting the story and generated for a story progress; and generating, by a score generation unit, a score for module assembling of a user for each scoring condition with respect to the module assembly information”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.